Citation Nr: 1134323	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD) and an anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Montgomery, Alabama.

In April 2011, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

In this case, the Veteran has been diagnosed with PTSD, a depressive disorder not otherwise specified, a panic disorder, and an unspecified bipolar disorder.  Also, he initially filed a separate claim for service connection for an anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, at his hearing before the Board, the Veteran agreed to recharacterize the issue on appeal to service connection for a psychiatric disorder, to include PTSD and an anxiety disorder.  See Transcript (T.) page 2.  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The Board acknowledges that additional evidence relevant to the acquired psychiatric disorder claim on appeal, was received following the most recent statement of the case (SOC) and the transmittal of the case to the Board.  Although the Veteran has not expressly waived review of the evidence by the Agency of Original Jurisdiction (AOJ), the Board finds that the Veteran is not prejudiced by the Board's disposition of the claim as the Board is granting in full the benefit sought. 


FINDINGS OF FACT

1.  On April 19, 2011, which was prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for a sleep disorder be withdrawn from appellate review.  

2.  A VA psychiatrist diagnosed the Veteran as suffering from PTSD due to his military experiences, including being shot at, hearing gun fire, and observing the explosion of an ammunition dump next to his bunker.  The Veteran has reported being in fear for his life when the ammunition dump exploded.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder including PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010), § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39,843-39,852 (July 13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal on the record at a hearing or in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (b)(1) (2010).  Withdrawal may be made by the appellant or by his or her representative.  38 C.F.R. § 20.204 (a) (2010).  When a veteran withdraws an appeal, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

In a statement made to the Board at the hearing on April 19, 2011, the Veteran asked that his appeal for service connection for a sleep disorder be withdrawn from appellate review.  Specifically, when asked to verify whether the Veteran wished to withdraw the issue of service connection for a sleep disorder, his representative responded, "Yes ma'am."  T. at page 2.  The Board finds that the statement of the Veteran's representative, indicating the Veteran's intention to withdraw the appeal, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal is dismissed.  

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

In the present case, the Veteran seeks service connection for an acquired psychiatric disorder including PTSD and an anxiety disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection on the merits, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

Here, the Veteran testified before the Board that he was in fear for his life during the same stressful events that he reported to his VA psychiatrist who rendered the diagnosis of PTSD.  T. at page 7.  Therefore, the recent regulatory change applies to the present case. 

Further, the Board finds that the requirements for service connection of PTSD under 38 C.F.R. § 3.304(f)(3) have been met.  Specifically, the Veteran has a current diagnosis of PTSD, by a VA psychiatrist, based on stressors that are consistent with the places, types, and circumstances of the Veteran's service.    

Regarding the Veteran's current psychiatric symptoms, VA outpatient treatment records reflect that in July 2007, the Veteran sought mental health treatment at a VA medical center and reported current symptoms including difficulty getting to sleep at night, wild dreams, including dreams about Vietnam, waking with his mind racing, night sweats, and anxiety attacks.  He also reported that he had been married a total of five times to three women, two of whom he had divorced twice.  He also reported a previous suicide attempt as well as a history of taking Zoloft and Ambien to treat his psychiatric problems.  A private treatment record dated in June 2005 confirms a prescription for Ambien to use every night as needed.  Regarding Zoloft, he reported that he was prescribed Zoloft following an incident at a family gathering where he became enraged, tore up his house, and unloaded a gun cartridge into a dresser before driving away and being arrested for driving under the influence.  The July 2007 VA physician prescribed Celexa to replace the reported Zoloft prescription and referred the Veteran to the VA mental health clinic for treatment.  The July 2007 VA physician indicated an impression of PTSD that was later confirmed by a VA psychiatrist.  

In an August 2007 VA psychiatric evaluation, the Veteran reported difficulty controlling his anger since he returned from Vietnam.  He reported that he lost numerous jobs and had numerous people tell him that he was intimidating.  He reported that he felt that his previous marriages had ended due to his becoming enraged.  He also reported current symptoms including waves of acute anxiety but noted that the Celexa medication had helped some.  Additionally, he indicated current symptoms of not wanting to be around people, having to have his back to the wall when he is in public, difficulty falling asleep, and behaving violently if awoken from his sleep.  He also reported that he experiences intrusive recollections when he hears loud noises or helicopters.  

Further, the Veteran was hospitalized in January 2010 for psychiatric disorders including PTSD and an unspecified bipolar disorder. 

Additionally, the Board has considered sworn statements from the Veteran and his wife regarding his current symptoms, including his jumping and fighting in his sleep.  T. at page 13.  The Board finds the Veteran and his wife are competent to report their  impressions as they come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds their statements credible.

Regarding medical evidence of a diagnosis of PTSD in conformity with the DSM-IV, the Board finds that this element has been met.  Specifically, following a thorough interview with the Veteran and reviewing the August 2007 intake summary wherein the Veteran recited service stressors including being shot at, hearing gun fire, and being next to an ammunition dump when it blew up, the August 2007 VA psychiatrist diagnosed PTSD as well as a depressive disorder not otherwise specified.  

First, the Board finds the diagnosis was in conformity of the DSM-IV criteria for PTSD as it is the regular practice of the VA mental health practitioners to use the DSM-IV criteria when evaluating a patient.  Moreover, the PTSD diagnosis was rendered following the Veteran's report that he was exposed to at least one traumatic event (the ammunition dump explosion) in which (1) he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) his response involved intense fear, helplessness, or horror.  Further, he described ways in which the traumatic event is persistently reexperienced, through nightmares, wild dreams, and intrusive recollections.  He also described persistence of avoidance of stimuli associated with the trauma including having to sit with his back to the wall in restaurants and unable to tolerate people standing behind him.  He also described persistent symptoms of increased arousal including difficulty sleeping and an exaggerated startle response when he is awoken as well as waking in the night to check the house and make sure it is secure.  In addition to his reports to the August 2007 VA psychiatrist, a July 2007 VA outpatient treatment record noted his description the duration of his psychiatric symptoms as lasting for significantly more than one month.  In fact, he reported ongoing symptoms for at least 30 years.  Also in the July 2007 report, and in his hearing before the Board, he demonstrated that his symptoms cause significant impairment in social and occupational functioning including losing jobs, divorcing two women, twice each, and having his current wife stay home and supervise him.  Based on the foregoing, the Board finds that the criteria for a diagnosis of PTSD listed under the DSM-IV have been met.  

Regarding the element of medical evidence establishing a link between current symptoms and an in-service stressor, in July 2009, the same VA psychiatrist who diagnosed the Veteran with PTSD, emphatically attributed the Veteran's diagnosis of PTSD to his military experiences in Vietnam.  There are no contradictory opinions of record.  

Next, the Board finds credible supporting evidence that the Veteran's stressors occurred despite service treatment records' silence as to complaints or treatment for psychiatric issues and the lack of official stressor verification.  Specifically, the Board has made a credibility determination that the Veteran's claimed stressors related to his fear of hostile military or terrorist activity, are consistent with the places, types, and circumstances of his service.  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted above, the Veteran's DD-214 and personnel records confirm that he served in Vietnam.  He also indicated in his Substantive Appeal form that his military occupational specialty required him to retrieve electronic and communications equipment from various outposts that had been shut down.  He reported that when he traveled to salvage equipment he never knew where he would be going.  He also submitted a buddy statement confirming his reported stressor of observing the explosion of an ammunition dump next to their bunker.  The Veteran also described a state of fear following the explosion of the ammunition dump and said he remembered thinking their bunker would be next and that he ran to one end of the bunker while his friend ran to the other end upon hearing the explosion of the ammunition dump.  T. page 7.  His claimed stressors of being in fear for his life appear to be consistent with the places, types, and circumstances of his service.  

The Board has also considered the Veteran's contentions describing his fear of threatened death or serious injury as described in his statements.  As finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal consistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Board finds it particularly significant that he consistently reported the same stressor regarding the ammunition dump explosion to medical professionals at the VA medical center, including at an examination in support of his claim for hearing loss, as well as written statements in support of his acquired psychiatric disorder claim, and sworn statements at his hearing before the Board.  Further, the Veteran has been granted service connection for hearing loss and tinnitus due to the explosion of the ammunition dump next to his bunker. 

Moreover, in July 2009, that same VA psychiatrist who initially diagnosed PTSD, recorded an addendum opinion clarifying that the Veteran's PTSD was clearly due to his traumatic experience in Vietnam.  

Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

As the Veteran's stressors have been shown to relate to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that the Veteran's current symptoms combined with his experiences in Vietnam are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.  

The Board additionally notes that the Veteran has been diagnosed with other acquired psychiatric disorders as follows.  In August 2007, he was diagnosed with a depressive disorder not otherwise specified.  An October 2007 VA outpatient treatment record indicates an additional diagnosis of a panic disorder by a VA psychiatrist.  A July 2010 VA inpatient treatment record indicated a diagnosis of unspecified bipolar disorder.  Further, he initially filed a claim for service connection for an anxiety disorder in addition to PTSD.  As noted in the introduction, the claims were recharacterized as one claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The Board notes that in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of depression and anxiety are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, should be granted. 


ORDER

The claim for a sleep disorder is dismissed without prejudice.  

Service connection for an acquired psychiatric disorder including PTSD, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


